Name: Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331/82 concerning food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7. 83 Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1992/83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331/82 concerning food-aid policy and food-aid management THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular to the first, fourth , fifth , sixth and seventh indents of Article 4 ( 1 ) and to Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas, in order to implement Council Regulation (EEC) No 3331 /82, it is necessary to determine the total quantities of each product to be supplied under the food-aid programmes in compliance with the Community's international commitments ; Whereas the Community has made certain commit ­ ments under the Food Aid Convention ; Whereas a list of the countries and organizations eligible for food-aid operations should be drawn up without prejudice to emergency operations ; Whereas provision should be made for the possibility of making food aid available to non-governmental organizations (NGOs) ; whereas the latter must meet certain conditions guaranteeing the successful execu ­ tion of food-aid operations ; Whereas the basic and derived products which may be supplied under food-aid operations should be deter ­ mined by taking account, in particular, of the available stocks of the products in question ; Whereas general criteria should be established for the transport of food aid beyond the fob stage, taking into account the financial and geographical situation of the countries concerned and the channels and intermedia ­ ries via which the aid will be dispatched ; whereas account should also be taken to this end of the need to increase the effectiveness of the food-aid operations concerned ; Whereas, in order to ensure that the objectives of food-aid operations are attained, it is also necessary to stipulate that aid is granted only where the recipients undertake to comply with the supply terms laid down by the Commission ; Whereas the methods of procuring, transporting and delivering the products should be specified ; whereas it is also necessary to determine the procedure for pro ­ curing products outside the Community ; Whereas the Commission must be able to take all the measures necessary for the proper execution of food ­ aid programmes and operations ; whereas, to this end, Member States must provide the Commission with all the assistance required and, in particular, with the necessary information ; Whereas the Commission followed its proposal with a communication to the Council on Community food aid for development, a detailed study of which will require some time ; whereas the outcome of that study should not be prejudged ; whereas, therefore, no pro ­ vision should be made, in particular, for multiannual quantities at this juncture ; Whereas, by a letter dated 9 March 1983 , the Council requested the European Parliament to deliver its opinion on the Commission proposal ; whereas, by a telex dated 13 May 1983 and by a letter dated 2 June 1983 , the Council asked the European Parliament to apply the emergency procedure provided for by its rules of procedure ; whereas, by a letter dated 30 June 1983 , the Council finally requested the European Parliament, in particular on the basis of the second paragraph of Article 139 of the Treaty, to deliver its(') OJ No L 352, 14. 12 . 1982, p. 1 . No L 196/2 Official Journal of the European Communities 20 . 7. 83 opinion, as a matter of urgency, on the proposal, if need be in extraordinary session, by 8 July 1983 at the latest, and drew its attention to the fact that the 1982 reserves were practically used up ; whereas, in the absence of any implementing rules forming the subject of the proposal , the material contribution of the Community to the fight against hunger in the world runs the risk of coming to grief to the detriment of populations in need ; Whereas the European Parliament has still not deli ­ vered the opinion requested ; whereas the Council considers that it has exhausted all the possibilities for obtaining it ; whereas, in these circumstances, the implementing rules for 1983 for Regulation (EEC) No 3331 /82 should be adopted without the said opinion, (a) have their headquarters in a Member State or, exceptionally, in a third country ; (b) have a statute that is characteristic of an organiza ­ tion of this type ; (c) have shown that they have the capacity to carry out food-aid operations successfully ; (d) have given an undertaking to comply with the conditions of supply laid down by the Commission pursuant to Article 6 of Regulation (EEC) No 3331 /82. Article 3 Where the Commission considers that the Commu ­ nity should meet transport costs for food aid beyond the fob stage, it shall take account of the following general criteria :  whether the recipient country is included on the list of least-developed countries,  whether the recipient country is a land-locked country,  the financial situation of the recipient country,  whether the food aid is intended for the specialized organizations or NGOs referred to in Article 2,  the need to procure the product on the market of a developing country,  the need to provide the food aid on an emergency basis,  the need to make a given food-aid operation more effective . Article 4 Distribution costs may be met by the Community where necessary for the proper execution of the food ­ aid operations concerned . Article 5 1 . The Commission shall inform the recipients of the conditions governing the supply of food aid as referred to in point (c) of the first paragraph of Article 6 of Regulation (EEC) No 3331 /82. 2. Food aid shall be granted to the recipients only where they undertake to comply with the conditions of supply notified to them by the Commission . Article 6 1 . Except in the case of emergency operations or where products have to be purchased in a developing country because they are unavailable on the Commu ­ nity market, tenders shall be called for within the Community :  for the procurement of the product on the Community market and, where appropriate, for its purchase and manufacture on that market,  for the transportation and delivery of the product procured . HAS ADOPTED THIS REGULATION : Article 1 1 . The following quantities shall be made available to certain developing countries and certain organiza ­ tions in 1983 for use as food aid :  for cereals : (a) an initial instalment of 927 663 tonnes, (b) a second instalment of up to 115 706 tonnes,  for skimmed-milk powder : a total quantity of 1 50 000 tonnes,  for butteroil : a total quantity of 36 500 tonnes,  for sugar : a total quantity of 16 086 tonnes,  for vegetable oil/olive oil : a maximum of 6 150 tonnes,  for other products (fish, dried vegetables, vegetable flour, etc.) : the equivalent of a maximum of 147 436 tonnes of cereals . The products listed in the last three indents will be made available in 1983 to certain developing countries or certain organizations in the form of specific projects or emergency aid to be decided on by the Commission in accordance with Article 5 or 6, as applicable, of Regulation (EEC) No 3331 /82. 2. The products to be taken into account for food ­ aid operations in 19 43 , as provided for in paragraph 1 above , are listed in Annex I. Article 2 1 . The countries and organizations which may receive the aid referred to in Article 1 are listed in Annex II . 2. The aid may also be placed at the disposal of non-governmental organizations (NGOs) which, in particular, satisfy the following criteria : 20 . 7. 83 Official Journal of the European Communities No L 196/3 Where, however, a food-aid operation relates only to relatively small amounts, paragraph 2 may also apply. 2 . For emergency operations or where products must be purchased in a developing country because they are unavailable on the Community market, the Commission may conclude the necessary private contracts or delegate the Member States and, where appropriate, an authorized agent to conclude such contracts on terms laid down by the Commission . Article 7 1 . The Commission shall lay down rules for the procurement of products which must be purchased in a developing country because they are unavailable on the Community market. In order to establish that they are unavailable, the Commission shall have regard to the availability of stocks of the products in question in the Community and the Community market's needs as regards such products . 2. Milk products supplied as food aid must have been manufactured and purchased in the Community. 3 . The Commission shall lay down the rules referred to in paragraph 1 in accordance with the procedure provided for in Article 8 of Regulation (EEC) No 3331 /82. Article 8 The Commission shall , in accordance with the pro ­ cedure provided for in Article 8 of Regulation (EEC) No 3331 /82, establish the technical coefficient and equivalence criterion referred to in Article 3 of that Regulation . Article 9 The Commission shall take all necessary measures to ensure the proper execution of food-aid programmes and operations. To this end the Member States shall provide the Commission with all the assistance required and shall, in particular, provide it with all the information neces ­ sary. Article 10 The European Parliament shall be kept informed of the management of food aid by being notified of the decisions referred to in Articles 7 and 8 upon their adoption . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Council The President C. SIMITIS No L 196/4 Official Journal of the European Communities 20 . 7 . 83 ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 CCT heading No Description 03.02 Fish, dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process 04.02 A II and B I Milk and cream, in powder or granules ex 04.03 Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83) 07.05 B Dried leguminous vegetables , shelled, whether or not skinned or split (other than for sowing) ex Chapter 10 (ex 10.01 to 10.07) Cereals (other than for sowing) 11.01 Cereal flours ex 1 1 .02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 11.04 A Flour of the dried leguminous vegetables falling within heading No 07.05 15.07 A Olive oil 15.07 D II Fixed vegetable oils , fluid or solid, crude, refined or purified (other than olive oil, China-wood and oitica oils ; myrtle wax and Japan wax, castor oil and other oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption) 16.04 D ex 16.04 F Sardines Anchovies 17.01 A and B Beet sugar and cane sugar, in solid form ex 19.03 Macaroni , spaghetti and similar products 20 . 7 . 83 Official Journal of the European Communities No L 196/5 ANNEX II COUNTRIES AND ORGANIZATIONS REFERRED TO IN ARTICLE 2 1 . Countries Angola Guyana Rwanda Antigua and Barbuda Haiti St Kitts-Nevis Bangladesh Honduras St Lucia Benin India St Vincent and the Grenadines Bolivia Indonesia Sao Tome and Principe Botswana Jamaica Senegal Burundi Jordan Seychelles Cape Verde Kenya Sierra Leone Central African Republic Lebanon Somalia Chad Lesotho Sri Lanka China Madagascar Sudan Comoros Malawi Swaziland Costa Rica Maldives Syria Djibouti Mali Tanzania Dominica Malta Thailand Dominican Republic Mauritania Togo Ecuador Mauritius Tunisia Egypt Morocco Uganda Equatorial Guinea Mozambique Upper Volta Ethiopia Nepal North Yemen Gambia Nicaragua South Yemen Ghana Niger Zaire Grenada Pakistan Zambia Guinea (Conakry) Peru Zimbabwe Guinea Bissau Philippines 2 . Organizations ICRC Licross UNHCR Unicef UNRWA WFP